DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered and are partially persuasive.
Applicant’s assertions on page 11 that the original grounds for rejecting the dependent claims are unpersuasive as lacking specificity, however, Applicant’s assertions on pages 10-11 that the grounds for rejecting independent claim 1, 10, and 19 under §102 have been overcome by amendment are persuasive and the rejections of claims 1, 10, and 19 under §102 have been withdrawn.  However, upon further consideration and search, new grounds for rejecting claims 1, 10, 19 and all claims depending therefrom under §103 are set forth herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, lines 18-20, “wherein the at least one interior pressure signal and/or the at least one exterior pressure signal are received wirelessly” renders claim 1 indefinite because it is unclear whether claim infringement requires that only one of or both the at least one interior pressure signal and the at least one exterior pressure signal be received wirelessly.  For the purposed of examination, and in accordance with a broadest reasonable interpretation, lines 18-20 are interpreted as “wherein the at least one interior pressure signal or the at least one exterior pressure signal are received wirelessly.”
In claim 10, lines 21-23, “wherein the at least one interior pressure signal and/or the at least one exterior pressure signal are received wirelessly” renders claim 10 indefinite because it is unclear whether claim infringement requires that only one of or both the at least one interior pressure signal and the at least one exterior pressure signal be received wirelessly.  For the purposed of examination, and in accordance with a broadest reasonable interpretation, lines 21-23 are interpreted as “wherein the at least one interior pressure signal or the at least one exterior pressure signal are received wirelessly.”
In claim 19, lines 12-15, “receive an interior temperature measured concurrently with the at least one interior pressure signal” and “compare the interior temperature with a reference interior temperature to determine a first temperature change” renders claim 19 indefinite because it is unclear from the overall context of the claim how these elements relate to any other elements that implement the function of the system (i.e., to determine building pressurization and thereby identify a building condition).  While rendering the overall claim indefinite, these elements are individually sufficiently clear and therefore are addressed in the prior art rejections.
Claims 2-9 and 21, depending from rejected claim 1, and claims 11-18 and 22, depending from rejected claim 10, and claim 20 depending from rejected claim 19 are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sills (WO 2020/028339 A1) in view of Berard (US 5,394,345).

As to claim 1, Sills teaches “A method for monitoring a building pressurization without penetrating an envelope of a building (page 4, lines 21-22, system/method employs absolute pressure sensors enabling system to operating without tubes; Abstract), the method comprising: 
receiving at least one interior pressure signal and at least one exterior pressure signal from a plurality of pressure sensors (FIG. 1; page 6, lines 22 through page 7, line 4, base station 104 receives interior and exterior pressure signals from sensor devices 102a-102g), wherein 
the plurality of pressure sensors (FIG. 1 sensor devices 102a-102g) include at least one interior pressure sensor located on an interior of the envelope of the building (FIG. 1, page 6, lines 24-26, sensor devices 102d-102g within building 106), and 
the plurality of pressure sensors (FIG. 1 sensor devices 102a-102g) include at least one exterior pressure sensor located on an exterior of the envelope of the building (FIG. 1, page 6, lines 24-26, sensor devices 102a-102c outside building 106); 
receiving an interior temperature measured concurrently with the at least one interior pressure signal (page 5, lines 18-21 sensor devices 102 read pressure and temperature transducers);”
“determining an absolute interior pressure value based on the at least one interior pressure signal (page 7, lines 7-10, base station 104 reads absolute pressure values from signals sent from sensors 102 that include interior sensors 102d-102g)” 
“determining an absolute exterior pressure value based on the at least one exterior pressure signal (page 7, lines 7-10, base station 104 reads absolute pressure values from signals sent from sensors 102 that include exterior sensors 102a-102c); 
calculating the building pressurization based on a difference between the absolute interior pressure value and the absolute exterior pressure value (page 7, lines 7-10; page 8, line 27 through page 9, line 2), wherein the at least one interior pressure signal and/or the at least one exterior pressure signal are received wirelessly (page 5, lines 18-21, sensors 102 may communicate wirelessly with base station 104); and 
identifying a building condition based at least in part on the building pressurization (page 5, lines 6-8; page 8, line 27 through page 9, line 2, building differential pressure determined based on processing of interior and exterior pressures).”
Sills teaches receiving an interior temperature concurrently with interior pressure signal readings including for measurement correction (page 7, line 27 through page 8, line 2; Abstract) but does not expressly teach,
“comparing the interior temperature with a reference interior temperature to determine a first temperature change;” and
determining an absolute interior pressure value based on the at least one interior pressure signal “and the first temperature change.”
Berard teaches comparing a temperature with a reference temperature to determine a first temperature change (col. 3, lines 30-68, correction term generated based on comparison of sensor temperature with reference temperature; Abstract), and determining an absolute interior pressure value based on a measured pressure signal and the first temperature change (col. 3, lines 30-68, corrected pressure value determined based on measured pressure and correction term).
It would have been obvious to one of ordinary skill in the art before the effective filing date, particularly in view of Sill’s teaching of correcting temperature induced sensor measurement error to have combined Berard’s teaching of comparing a temperature with a reference temperature to determine a temperature change and further using that temperature change to determine a final (corrected) pressure value to the method taught by Sills such that the method includes “comparing the interior temperature with a reference interior temperature to determine a first temperature change and determining an absolute interior pressure value based on the at least one interior pressure signal and the first temperature change.  The motivation for such combination would have been to correct interior pressure measurements that may be caused by substantial temperature transients as disclosed by Berard.

As to claim 10, Sills teaches “A system for monitoring a building pressurization without penetrating an envelope of a building (page 4, lines 21-22, system/method employs absolute pressure sensors enabling system to operating without tubes; Abstract), the system comprising: 
a processor (FIGS. 1 and 2, base station 104 includes CPU 228); and 
a memory (FIGS. 1 and 2, base station includes memory 220) including instructions that, when executed by the processor, cause the system to: 
receive at least one interior pressure signal and at least one exterior pressure signal from a plurality of pressure sensors (FIG. 1; page 6, lines 22 through page 7, line 4, base station 104 receives interior and exterior pressure signals from sensor devices 102a-102g), wherein 
the plurality of pressure sensors (FIG. 1 sensor devices 102a-102g) include at least one interior pressure sensor located on an interior of the envelope of the building (FIG. 1, page 6, lines 24-26, sensor devices 102d-102g within building 106), and 
the plurality of pressure sensors (FIG. 1 sensor devices 102a-102g) include at least one exterior pressure sensor located on an exterior of the envelope of the building (FIG. 1, page 6, lines 24-26, sensor devices 102a-102c outside building 106); 
receive an interior temperature measured concurrently with the at least one interior pressure signal (page 5, lines 18-21 sensor devices 102 read pressure and temperature transducers);”
“determine an absolute interior pressure value based on the at least one interior pressure signal (page 7, lines 7-10, base station 104 reads absolute pressure values from signals sent from sensors 102 that include interior sensors 102d-102g)”
“determine an absolute exterior pressure value based on the at least one exterior pressure signal (page 7, lines 7-10, base station 104 reads absolute pressure values from signals sent from sensors 102 that include exterior sensors 102a-102c); 
calculate the building pressurization based on a difference between the absolute interior pressure value and the absolute exterior pressure value (page 7, lines 7-10; page 8, line 27 through page 9, line 2), wherein the at least one interior pressure signal and/or the at least one exterior pressure signal are received wirelessly (page 5, lines 18-21, sensors 102 may communicate wirelessly with base station 104); and 
identify a building condition based at least in part on the building pressurization (page 5, lines 6-8; page 8, line 27 through page 9, line 2, building differential pressure determined based on processing of interior and exterior pressures).”
Sills teaches receiving an interior temperature concurrently with interior pressure signal readings including for measurement correction (page 7, line 27 through page 8, line 2; Abstract) but does not expressly teach,
“compare the interior temperature with a reference interior temperature to determine a first temperature change;” and
determine an absolute interior pressure value based on the at least one interior pressure signal “and the first temperature change.”
Berard teaches a system configured to compare a temperature with a reference temperature to determine a first temperature change (col. 3, lines 30-68, correction term generated based on comparison of sensor temperature with reference temperature; Abstract), and determine an absolute interior pressure value based on a measured pressure signal and the first temperature change (col. 3, lines 30-68, corrected pressure value determined based on measured pressure and correction term).
It would have been obvious to one of ordinary skill in the art before the effective filing date, particularly in view of Sill’s teaching of correcting temperature induced sensor measurement error to have combined Berard’s teaching of comparing a temperature with a reference temperature to determine a temperature change and further using that temperature change to determine a final (corrected) pressure value to the method taught by Sills such that the method includes “comparing the interior temperature with a reference interior temperature to determine a first temperature change and determining an absolute interior pressure value based on the at least one interior pressure signal and the first temperature change.  The motivation for such combination would have been to correct interior pressure measurements that may be caused by substantial temperature transients as disclosed by Berard.

As to claim 18, the combination of Sills and Berard teaches “The system of claim 10 wherein the building condition is identified based at least in part on a signal selected from the group consisting of:  28096943.0001 OUSa humidity signal from at least one humidity sensor a temperature signal from at least one temperature sensor a carbon dioxide signal from at least one carbon dioxide sensor a carbon monoxide signal from a carbon monoxide sensor, a power signal from a power sensor, an energy signal from an energy sensor, a smoke or particulates signal from a smoke or particulates sensor, a noise signal from a sound sensor, a light level signal from a light sensor, and an odor signal from an odor sensor (Sills: page 5, lines 18-21, sensor devices 102 may include temperature transducers; page 8, lines 10-14, temperature data used in building pressurization determinations; Abstract).”

As to claim 19, Sills teaches “A computer program product (FIG. 2, sensor data processing system 222 and sensor database 224) for monitoring a building pressurization without penetrating an envelope of a building (page 4, lines 21-22, system/method employs absolute pressure sensors enabling system to operating without tubes; Abstract), the computer program product comprising: 
a non-transitory computer-readable storage medium (FIG. 2, memory 220); and 
instructions stored on the non-transitory computer-readable storage medium (FIG. 2, sensor data processing system 222 and sensor database 224; page 10, lines 13-15) that, when executed by a processor, causes the processor to: 
receive at least one interior pressure signal and at least one exterior pressure signal from a plurality of pressure sensors (FIG. 1; page 6, lines 22 through page 7, line 4, base station 104 receives interior and exterior pressure signals from sensor devices 102a-102g), wherein 
the plurality of pressure sensors (FIG. 1 sensor devices 102a-102g) include at least one interior pressure sensor located on an interior of the envelope of the building (FIG. 1, page 6, lines 24-26, sensor devices 102d-102g within building 106), and 
the plurality of pressure sensors (FIG. 1 sensor devices 102a-102g) include at least one exterior pressure sensor located on an exterior of the envelope of the building (FIG. 1, page 6, lines 24-26, sensor devices 102a-102c outside building 106); 
receive an interior temperature measured concurrently with the at least one interior pressure signal (page 5, lines 18-21 sensor devices 102 read pressure and temperature transducers);”
“determine an absolute interior pressure value based on the at least one interior pressure signal (page 7, lines 7-10, base station 104 reads absolute pressure values from signals sent from sensors 102 that include interior sensors 102d-102g); 
determine an absolute exterior pressure value based on the at least one exterior pressure signal (page 7, lines 7-10, base station 104 reads absolute pressure values from signals sent from sensors 102 that include exterior sensors 102a-102c); 
calculate the building pressurization based on a difference between the absolute interior pressure value and the absolute exterior pressure value (page 7, lines 7-10; page 8, line 27 through page 9, line 2), wherein at least one of the at least one interior pressure signal and the at least one exterior pressure signal are received wirelessly (page 5, lines 18-21, sensors 102 may communicate wirelessly with base station 104); and 
identify a building condition based at least in part on the building pressurization (page 5, lines 6-8; page 8, line 27 through page 9, line 2, building differential pressure determined based on processing of interior and exterior pressures).  
Sills teaches receiving an interior temperature concurrently with interior pressure signal readings including for measurement correction (page 7, line 27 through page 8, line 2; Abstract) but does not expressly teach,
“compare the interior temperature with a reference interior temperature to determine a first temperature change.”
Berard teaches a system configured to compare a temperature with a reference temperature to determine a first temperature change (col. 3, lines 30-68, correction term generated based on comparison of sensor temperature with reference temperature; Abstract), that is used to determine an absolute interior pressure value based on a measured pressure signal and the first temperature change (col. 3, lines 30-68, corrected pressure value determined based on measured pressure and correction term).
It would have been obvious to one of ordinary skill in the art before the effective filing date, particularly in view of Sill’s teaching of correcting temperature induced sensor measurement error to have combined Berard’s teaching of comparing a temperature with a reference temperature to determine a temperature change to the method taught by Sills.  The motivation would have been to use that temperature change to determine a final (corrected) pressure value enabling the system to account and correct for interior pressure measurement error that may be caused by substantial temperature transients as disclosed by Berard.

As to claim 21, the combination of Sills and Berard teaches “[t]he method of claim 1 further comprising: 
receiving an exterior temperature measured concurrently with the at least one exterior pressure signal (Sills: page 5, lines 18-21 exterior and interior sensor devices 102 read pressure and temperature transducers); and
comparing the exterior temperature with a reference exterior temperature to determine a second temperature change, wherein the absolute exterior pressure value is determined further based on the second temperature change (Berard: col. 3, lines 30-68, correction term generated based on comparison of sensor temperature with reference temperature; Abstract).”

As to claim 22, the combination of Sills and Berard teaches “[t]he system of claim 10 wherein the instructions are further configured to cause the system to: 
receive an exterior temperature measured concurrently with the at least one exterior pressure signal (Sills: page 5, lines 18-21 exterior and interior sensor devices 102 read pressure and temperature transducers); and 
compare the exterior temperature with a reference exterior temperature to determine a second temperature change, wherein the absolute exterior pressure value is determined further based on the second temperature change (Berard: col. 3, lines 30-68, correction term generated based on comparison of sensor temperature with reference temperature; Abstract).

Claims 2, 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sills and Berard as applied to claims 1, 10, and 19 above, and further in view of Goodfellow (US 9,335,062).

As to claim 2, the combination of Sills and Berard teaches “[t]he method of claim 1” but does not expressly teach “performing one or more corrective actions based on the building condition.”
Goodfellow teaches “performing one or more corrective actions based on the building condition (col. 9, lines 19-32, adjust room air pressure based on deviation of room pressure from pressure set point that is based on outdoor pressure; Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Goodfellow’s teachings to the method disclosed by the combination of Sills and Berard to include “performing one or more corrective actions based on the building condition.”  The motivation would have been to utilize the pressure differential information to correct or otherwise optimize the building condition such as to correct for undesirable interior negative pressures as disclosed by Goodfellow.

As to claim 9, the combination of Sills, Berard, and Goodfellow teaches “[t]he method of claim 2, wherein the building condition is identified based at least in part on a signal selected from the group consisting of:  28096943.0001 OUSa humidity signal from at least one humidity sensor a temperature signal from at least one temperature sensor a carbon dioxide signal from at least one carbon dioxide sensor a carbon monoxide signal from a carbon monoxide sensor, a power signal from a power sensor, an energy signal from an energy sensor, a smoke or particulates signal from a smoke or particulates sensor, a noise signal from a sound sensor, a light level signal from a light sensor, and an odor signal from an odor sensor (Sills: page 5, lines 18-21, sensor devices 102 may include temperature transducers; page 8, lines 10-14, temperature data used in building pressurization determinations; Abstract).”

As to claim 11, the combination of Sills and Berard teaches “[t]he system of claim 10,” but does not expressly teach “to identify one or more corrective actions based on the building condition.”
Goodfellow teaches “to identify one or more corrective actions based on the building condition (col. 9, lines 19-32, adjust room air pressure based on deviation of room pressure from pressure set point that is based on outdoor pressure; Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Goodfellow’s teachings to the method disclosed by the combination of Sills and Berard to include “to identify one or more corrective actions based on the building condition.”  The motivation would have been to utilize the pressure differential information to correct or otherwise optimize the building condition such as to correct for undesirable interior negative pressures as disclosed by Goodfellow.

As to claim 20, the combination of Sills and Berard teaches “[t]he computer program product of claim 19” but does not expressly teach “to identify one or more corrective actions based on the building condition.”
Goodfellow teaches “to identify one or more corrective actions based on the building condition (col. 9, lines 19-32, adjust room air pressure based on deviation of room pressure from pressure set point that is based on outdoor pressure; Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Goodfellow’s teachings to the method disclosed by the combination of Sills and Berard to include “to identify one or more corrective actions based on the building condition.”  The motivation would have been to utilize the pressure differential information to correct or otherwise optimize the building condition such as to correct for undesirable interior negative pressures as disclosed by Goodfellow.

Claims 3, 6, 8, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sills and Berard as applied to claims 1 and 10 above, and further in view of Hayashibara (JP2017181395A).

As to claim 3, the combination of Sills and Berard teaches “[t]he method of claim 1 wherein the at least one interior pressure sensor comprises a plurality of interior pressure sensors (Sills: FIG. 1 pressure sensors 102d-102g)” “and the at least one exterior pressure sensor comprises a plurality of exterior pressure sensors (Sills: FIG. 1 pressure sensors 102a-102c) and the absolute exterior pressure value is based on an average of the plurality of exterior pressure sensors (Sills: page 8, lines 15-19, exterior sensors averaged).”
The combination of Sills and Berard does not expressly teach “the absolute interior pressure value is based on an average of the plurality of interior pressure sensors.”
Hayashibara teaches “the absolute interior pressure value is based on an average of the plurality of interior pressure sensors (FIGS. 1 and pressure measuring device 6 includes multiple pressure sensors 8 for each interior space; page 5, lines 7-13, average of measurement values calculated).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teaching of Hayashibara to configure the system/method disclosed by the combination of Sills and Berard to obtain the interior pressure value such that “the absolute interior pressure value is based on an average of the plurality of interior pressure sensors.”  The motivation would have been to leverage the deployment of Sills’s disclosed multiple interior sensors to obtain collective sensor information that may provide a useful single interior pressure value that represents the multiple individual sensor measurements while moderating one or more outlier measurements.  The suggestion is provided by the system disclosed by Hayashibara, which like the system disclosed by Sills, uses multiple interior pressure sensors and uses the averaging to further compute a standard deviation that provides useful information regarding the correlation of the individual measurements (page 5, lines 11-13).

As to claim 6, the combination of Sills, Berard, and Hayashibara teaches “[t]he method of claim 3 further comprising:
“identifying a first drift of at least one of the plurality of interior pressure sensors (Sills: page 7, lines 17-20, system 100 tracks changes to sensors 102; page 9, lines 3-5, base station tracks sensor drift)” and 
identifying a second drift of at least one of the plurality of exterior pressure sensors (Sills: page 7, lines 17-20, system 100 tracks changes to sensors 102; page 9, lines 3-5, base station tracks sensor drift).”
None of Sills, Berard, or Hayashibara explicitly disclose “wherein the absolute interior pressure value is based at least in part on the first drift” and “wherein the absolute exterior pressure value is based at least in part on the second drift.”  However, as noted in the grounds for rejecting claim 3, Sills, Berard, and Hayashibara teach “the absolute exterior pressure value is based on an average of the plurality of exterior pressure sensors” and “the absolute interior pressure value is based on an average of the plurality of interior pressure sensors.”  Therefore, drift that exists in any of the interior and/or exterior sensors and is tracked as disclosed by Sills would incidentally be part of “the absolute interior pressure” and/or “the absolute exterior pressure” such that the absolute interior pressure value would incidentally be based at least in part on the first drift and the absolute exterior pressure value would incidentally be based in part on the second drift.

As to claim 8, the combination of Sills, Berard, and Hayashibara teaches “[t]he method of claim 3 further comprising:
identifying a particular interior pressure sensor (Hayashibara: FIG. 2, pressure sensors 8) of the plurality of interior pressure sensors as erroneous based on a first deviation of a reading of the particular interior pressure sensor from readings of a remainder of the plurality of interior pressure sensors (Hayashibara: page 4, paragraph 15, beginning with “FIG. 4 is a flowchart showing,” differences determined among measurements from sensors 8 to determine a sensor error), wherein the absolute interior pressure value is based on an average of the remainder of the plurality of interior pressure sensors (Hayashibara: page 4, paragraph 13, beginning with “Subsequently, pressure measurement is performed,” sensor error determination is used to exclude an erroneous measurement).”
Hayashibara does not teach identifying a particular “exterior pressure sensor” of the plurality of “exterior pressure sensors” as erroneous based on a second deviation of a reading of the particular exterior pressure sensor from readings of a remainder of the plurality of exterior pressure sensors, wherein the absolute exterior pressure value is based on an average of the remainder of the plurality of exterior pressure sensors.
Given the obviousness of combining the teachings of Hayashibara with Sills and Berard as explained in the grounds for rejecting claim 3, it consequently would have been obvious to apply the same erroneous measurement exclusion technique disclosed by Hayashibara for interior pressure sensors to the exterior pressure sensors disclosed by Sills such that the combined method includes “identifying a particular exterior pressure sensor of the plurality of exterior pressure sensors as erroneous based on a second deviation of a reading of the particular exterior pressure sensor from readings of a remainder of the plurality of exterior pressure sensors, wherein the exterior pressure value is based on an average of the remainder of the plurality of exterior pressure sensors.”

As to claim 12, the combination of Sills and Berard teaches “[t]he system of claim 10 wherein the at least one interior pressure sensor comprises a plurality of interior pressure sensors (Sills: FIG. 1 pressure sensors 102d-102g)” “and the at least one exterior pressure sensor comprises a plurality of exterior pressure sensors (Sills: FIG. 1 pressure sensors 102a-102c) and the absolute exterior pressure value is based on an average of the plurality of exterior pressure sensors (Sills: page 8, lines 15-19, exterior sensors averaged).”
The combination of Sills and Berard does not expressly teach “the absolute interior pressure value is based on an average of the plurality of interior pressure sensors.”
Hayashibara teaches “the absolute interior pressure value is based on an average of the plurality of interior pressure sensors (FIGS. 1 and pressure measuring device 6 includes multiple pressure sensors 8 for each interior space; page 5, lines 7-13, average of measurement values calculated).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teaching of Hayashibara to configure the system/method disclosed by the combination of Sills and Berard to obtain the interior pressure value such that “the absolute interior pressure value is based on an average of the plurality of interior pressure sensors.”  The motivation would have been to leverage the deployment of Sills’s disclosed multiple interior sensors to obtain collective sensor information that may provide a useful single interior pressure value that represents the multiple individual sensor measurements while moderating one or more outlier measurements.  The suggestion is provided by the system disclosed by Hayashibara, which like the system disclosed by Sills, uses multiple interior pressure sensors and uses the averaging to further compute a standard deviation that provides useful information regarding the correlation of the individual measurements (page 5, lines 11-13).

As to claim 15, the combination of Sills, Berard, and Hayashibara teaches “[t]he system of claim 12 wherein the instructions are further configured to cause the system to:
identify a first drift of at least one of the plurality of interior pressure sensors (Sills: page 7, lines 17-20, system 100 tracks changes to sensors 102; page 9, lines 3-5, base station tracks sensor drift)” and 
identify a second drift of at least one of the plurality of exterior pressure sensors (Sills: page 7, lines 17-20, system 100 tracks changes to sensors 102; page 9, lines 3-5, base station tracks sensor drift).”
None of Sills, Berard, or Hayashibara explicitly disclose “wherein the absolute interior pressure value is based at least in part on the first drift” and “wherein the absolute exterior pressure value is based at least in part on the second drift.”  However, as noted in the grounds for rejecting claim 12, Sills, Berard, and Hayashibara teach “the absolute exterior pressure value is based on an average of the plurality of exterior pressure sensors” and “the absolute interior pressure value is based on an average of the plurality of interior pressure sensors.”  Therefore, drift that exists in any of the interior and/or exterior sensors and is tracked as disclosed by Sills would incidentally be part of “the absolute interior pressure” and/or “the absolute exterior pressure” such that the interior pressure value would incidentally be based at least in part on the first drift and the exterior pressure value would incidentally be based in part on the second drift.

As to claim 17, the combination of Sills, Berard, and Hayashibara teaches “[t]he system of claim 12 wherein the instructions are further configured to cause the system to:
identify a particular interior pressure sensor (Hayashibara: FIG. 2, pressure sensors 8) of the plurality of interior pressure sensors as erroneous based on a first deviation of a reading of the particular interior pressure sensor from readings of a remainder of the plurality of interior pressure sensors (Hayashibara: page 4, paragraph 15, beginning with “FIG. 4 is a flowchart showing,” differences determined among measurements from sensors 8 to determine a sensor error), wherein the absolute interior pressure value is based on an average of the remainder of the plurality of interior pressure sensors (Hayashibara: page 4, paragraph 13, beginning with “Subsequently, pressure measurement is performed,” sensor error determination is used to exclude an erroneous measurement).”
Hayashibara does not teach identify a particular “exterior pressure sensor” of the plurality of “exterior pressure sensors” as erroneous based on a second deviation of a reading of the particular “exterior pressure sensor” from readings of a remainder of the plurality of exterior pressure sensors, wherein the “absolute exterior pressure value” is based on an average of the remainder of the plurality of exterior pressure sensors.
Given the obviousness of combining the teachings of Hayashibara with Sills and Berard as explained in the grounds for rejecting claim 12, it consequently would have been obvious to apply the same erroneous measurement exclusion technique disclosed by Hayashibara for interior pressure sensors to the exterior pressure sensors disclosed by Sills such that the combined method includes “identifying a particular exterior pressure sensor of the plurality of exterior pressure sensors as erroneous based on a second deviation of a reading of the particular exterior pressure sensor from readings of a remainder of the plurality of exterior pressure sensors, wherein the absolute exterior pressure value is based on an average of the remainder of the plurality of exterior pressure sensors.”

Claims 4-5, 7, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sills, Berard, and Hayashibara, as applied to claims 3 and 12 above, and in further view of Masson (US 2017/0102251 A1).

As to claim 4, the combination of Sills, Berard, and Hayashibara teach “[t]he method of claim 3” and Hayashibara further teaches performing a statistical comparison among multiple sensors, but Sills, Berard, and Hayashibara do not expressly teach 
“calibrating the plurality of interior pressure sensors; and 
calibrating the plurality of exterior pressure sensors.”
Masson teaches “calibrating the plurality of” “pressure sensors (FIG. 1 sensors 111 communicatively coupled with calibration device 130; paragraph [0035], calibration devices adjusts calibration parameters of sensors 111; paragraph [0031] sensors may include pressure sensors; paragraph [0008]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Masson to the system/method disclosed by Sills as modified by Berard and Hayashibara to include “calibrating the plurality of interior pressure sensors; and calibrating the plurality of exterior pressure sensors.”  The motivation would have been to improve the accuracy of the external and internal sensors, which as disclosed by Masson, are subject to quality degradation due to drift, for example (paragraph [0039]).

As to claim 5, the combination of Sills, Berard, Hayashibara, and Masson teaches “[t]he method of claim 4 wherein the plurality of” “pressure sensors are calibrated based upon a first comparison of the plurality of” “pressure sensors with the plurality of” “pressure sensors (Masson: calibration devices adjusts calibration parameters of sensor 111; paragraph [0031] sensors may include pressure sensors; paragraphs [0002] and [0008]).”
Masson discloses that calibration is important to ensure that data collected is useful for a particular purpose but does not expressly disclose “interior” pressure sensors or “exterior” pressure sensors.
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Masson regarding cross-calibration of multiple sensors and Sills method/system as modified by Berard and Hayashibara, to have configured the method to include cross-calibrating interior and exterior sensors as well as any other distinguishable set of sensors that are part of the same distributed sensing system and specifically, to include “wherein the plurality of interior pressure sensors are calibrated based upon a first comparison of the plurality of interior pressure sensors with the plurality of exterior pressure sensors, and the plurality of exterior pressure sensors are calibrated based upon a second comparison of the plurality of exterior pressure sensors with the plurality of interior pressure sensors.”  The motivation would have been to enhance the correlation accuracy between interior and exterior pressure measurements, which is particularly significant for systems that determine differential interior/exterior pressure information using absolute pressure sensors as suggested by Laine (US 2017/0268956) (paragraph [0025]). 

As to claim 7, the combination of Sills, Berard, and Hayashibara teaches “[t]he method of claim 6” but does not expressly teach “wherein the first drift is identified based upon a first comparison of the plurality of interior pressure sensors with the plurality of exterior pressure sensors, and the second drift is identified based upon a second comparison of the plurality of exterior pressure sensors with the plurality of interior pressure sensors.”
Masson teaches “wherein the first drift is identified based upon a first comparison of the plurality of” “pressure sensors with the plurality of” “pressure sensors (FIG. 1 sensors 111 communicatively coupled with calibration device 130; paragraphs [0035] and [0037], calibration devices adjusts calibration parameters of sensors 111 to improve cross-sensor correlation based on determined difference in quality between sensors; paragraph [0039], difference in quality may be due to drift; paragraph [0031] sensors may include pressure sensors; paragraph [0008]), and the second drift is identified based upon a second comparison of the plurality of” “pressure sensors with the plurality of” “pressure sensors (FIG. 1 sensors 111 communicatively coupled with calibration device 130; paragraphs [0035] and [0037], calibration devices adjusts calibration parameters of sensors 111 to improve cross-sensor correlation based on determined difference in quality between sensors; paragraph [0039], difference in quality may be due to drift; paragraph [0031] sensors may include pressure sensors; paragraph [0008]).”
Masson discloses that calibration is important to ensure that data collected is useful for a particular purpose but does not expressly disclose “interior” pressure sensors or “exterior” pressure sensors.
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Masson regarding comparative cross-calibration of multiple sensors and Sills method/system as modified by Berard and Hayashibara, to have configured the method to include identifying a drift based on cross-comparing interior and exterior pressure sensors  and specifically, to include wherein the first drift is identified based upon a first comparison of the plurality of “interior” pressure sensors with the plurality of “exterior” pressure sensors, and the second drift is identified based upon a second comparison of the plurality of “exterior” pressure sensors with the plurality of “interior” pressures sensors.  The motivation would have been to enhance the correlation accuracy between interior and exterior pressure measurements, which is particularly significant for systems that determine differential interior/exterior pressure information using absolute pressure sensors as suggested by Laine (US 2017/0268956) (paragraph [0025]). 

As to claim 13, the combination of Sills, Berard, and Hayashibara teach “[t]he system of claim 12” and Hayashibara further teaches performing a statistical comparison among multiple sensors, but Sills, Berard, and Hayashibara do not expressly teach 
“calibrate the plurality of interior pressure sensors; and 
calibrate the plurality of exterior pressure sensors.”
Masson teaches “calibrate the plurality of” “pressure sensors (FIG. 1 sensors 111 communicatively coupled with calibration device 130; paragraph [0035], calibration devices adjusts calibration parameters of sensors 111; paragraph [0031] sensors may include pressure sensors; paragraph [0008]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Masson to the system/method disclosed by Sills as modified by Berard and Hayashibara to “calibrate the plurality of interior pressure sensors; and calibrate the plurality of exterior pressure sensors.”  The motivation would have been to improve the accuracy of the external and internal sensors, which as disclosed by Masson, are subject to quality degradation due to drift, for example (paragraph [0039]).

As to claim 14, the combination of Sills, Berard, Hayashibara, and Masson teaches “[t]he system of claim 13 wherein the plurality of” “pressure sensors are calibrated based upon a first comparison of the plurality of” “pressure sensors with the plurality of” “pressure sensors (Masson: calibration devices adjusts calibration parameters of sensor 111; paragraph [0031] sensors may include pressure sensors; paragraphs [0002] and [0008]).”
Masson discloses that calibration is important to ensure that data collected is useful for a particular purpose but does not expressly disclose “interior” pressure sensors or “exterior” pressure sensors.
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Masson regarding cross-calibration of multiple sensors and Sills method/system as modified by Berard and Hayashibara, to have configured the method to include cross-calibrating interior and exterior sensors as well as any other distinguishable set of sensors that are part of the same distributed sensing system and specifically, to include “wherein the plurality of interior pressure sensors are calibrated based upon a first comparison of the plurality of interior pressure sensors with the plurality of exterior pressure sensors, and the plurality of exterior pressure sensors are calibrated based upon a second comparison of the plurality of exterior pressure sensors with the plurality of interior pressure sensors.”  The motivation would have been to enhance the correlation accuracy between interior and exterior pressure measurements, which is particularly significant for systems that determine differential interior/exterior pressure information using absolute pressure sensors as suggested by Laine (US 2017/0268956) (paragraph [0025]). 

As to claim 16, the combination of Sills, Berard, and Hayashibara teaches “[t]he system of claim 15” but does not expressly teach “wherein the first drift is identified based upon a first comparison of the plurality of interior pressure sensors with the plurality of exterior pressure sensors, and the second drift is identified based upon a second comparison of the plurality of exterior pressure sensors with the plurality of interior pressure sensors.”
Masson teaches “wherein the first drift is identified based upon a first comparison of the plurality of” “pressure sensors with the plurality of” “pressure sensors (FIG. 1 sensors 111 communicatively coupled with calibration device 130; paragraphs [0035] and [0037], calibration devices adjusts calibration parameters of sensors 111 to improve cross-sensor correlation based on determined difference in quality between sensors; paragraph [0039], difference in quality may be due to drift; paragraph [0031] sensors may include pressure sensors; paragraph [0008]), and the second drift is identified based upon a second comparison of the plurality of” “pressure sensors with the plurality of” “pressure sensors (FIG. 1 sensors 111 communicatively coupled with calibration device 130; paragraphs [0035] and [0037], calibration devices adjusts calibration parameters of sensors 111 to improve cross-sensor correlation based on determined difference in quality between sensors; paragraph [0039], difference in quality may be due to drift; paragraph [0031] sensors may include pressure sensors; paragraph [0008]).”
Masson discloses that calibration is important to ensure that data collected is useful for a particular purpose but does not expressly disclose “interior” pressure sensors or “exterior” pressure sensors.
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Masson regarding comparative cross-calibration of multiple sensors and Sills method/system as modified by Berard and Hayashibara, to have configured the method to include identifying a drift based on cross-comparing interior and exterior pressure sensors  and specifically, to include wherein the first drift is identified based upon a first comparison of the plurality of “interior” pressure sensors with the plurality of “exterior” pressure sensors, and the second drift is identified based upon a second comparison of the plurality of “exterior” pressure sensors with the plurality of “interior” pressures sensors.  The motivation would have been to enhance the correlation accuracy between interior and exterior pressure measurements, which is particularly significant for systems that determine differential interior/exterior pressure information using absolute pressure sensors as suggested by Laine (US 2017/0268956) (paragraph [0025]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863